[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-10044
                                                                     SEPTEMBER 14, 2011
                                        Non-Argument Calendar
                                                                          JOHN LEY
                                      ________________________             CLERK

                            D.C. Docket No. 8:08-cv-02062-JDW-AEP

FEDERAL TRADE COMMISSION,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

RCA CREDIT SERVICES, LLC,
a Florida corporation, et al.,

llllllllllllllllllllllllllllllllllllllll                                         Defendant,

RICK LEE CROSBY, JR.,
individually and as an officer or manager of Defendant,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 14, 2011)
Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Rick Lee Crosby, Jr., appearing pro se, appeals the district court’s denial of

his motion for a new trial or to alter or amend the judgment as untimely under

Federal Rule of Civil Procedure 59(b), (e). On appeal, Crosby asserts that his

Rule 59 motion was timely, but his argument only addresses the merits of the

motion. For the reasons set forth below, we affirm the denial of Crosby’s Rule 59

motion as untimely.

                                         I.

      The Federal Trade Commission (“FTC”) filed a complaint under the Federal

Trade Commission Act, 15 U.S.C. § 45(a), and the Credit Repair Organizations

Act, 15 U.S.C. § 1679 et seq., against RCA Credit Services, LLC; Crosby,

individually and as an officer or manager of RCA; and Brady Wellington,

individually and as an officer or manager of RCA. The district court ultimately

entered a final amended judgment and permanent injunction against Crosby on all

counts of the complaint on October 15, 2010. Crosby filed a motion for a new

trial or to alter or amend the judgment under Federal Rule of Civil Procedure 59

on November 16, 2010.

      The district court denied the motion as untimely. The court found that to

                                         2
comply with Rule 59’s time limits, Crosby would have had to file his motion by

November 12, 2010, and under Federal Rule of Civil Procedure 6(b)(2), the court

could not extend Rule 59’s 28-day deadline.

      Crosby filed a notice of appeal on January 3, 2011, indicating that he was

appealing both the judgment and the denial of his Rule 59 motion. We sua sponte

dismissed Crosby’s appeal of the amended final judgment and permanent

injunction because the notice of appeal was untimely as to the judgment. We

allowed Crosby’s appeal of the denial of his Rule 59 motion to proceed because he

timely appealed the denial of this motion.

                                         II.

      We review the district court’s denial of a Rule 59 motion for abuse of

discretion. Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir. 1997). Applying

an incorrect legal standard or incorrectly applying the law is an abuse of

discretion. Klay v. Humana, Inc., 382 F.3d 1241, 1251 (11th Cir. 2004). A

motion for a new trial or to alter or amend a judgment “must be filed no later than

28 days after the entry of the judgment.” Fed.R.Civ.P. 59(b), (e). A district court

“must not extend the time” to file a Rule 59 motion. Fed.R.Civ.P. 6(b)(2).

      The district court did not abuse its discretion in denying Crosby’s Rule 59

motion as untimely. The final judgment in this case was entered October 15,

                                          3
2010. Under Rule 59(b), (e), Crosby had to file a motion for a new trial or to alter

or amend the judgment by November 12, 2010—that is, 28 days after the entry of

the judgment. See Fed.R.Civ.P. 59(b), (e). Crosby filed his Rule 59 motion four

days after this deadline, on November 16, 2010. The district court applied the

correct legal standards to determine that Crosby’s motion was untimely and to

determine that it could not extend the deadline under Rule 6(b)(2). See Klay, 382

F.3d at 1251; Fed.R.Civ.P. 6(b)(2). Therefore, the court did not abuse its

discretion in denying Crosby’s Rule 59 motion as untimely, and we do not address

the merits of Crosby’s motion.

      For the foregoing reasons, we affirm the denial of Crosby’s Rule 59 motion.

      AFFIRMED.




                                         4